Citation Nr: 0919496	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1969 through 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressors have not been 
corroborated.

2.  The preponderance of the competent medical evidence of 
record shows that the Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for PTSD.  
Generally, for service connection to be established, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the diagnoses have varied, but there is some 
evidence that he has been diagnosed on occasion with PTSD.  
Evidence in the claims folder that the Veteran sought 
treatment for PTSD in November 2002, with a description of 
symptoms such as nightmares, flashbacks, and impaired sleep 
"related to combat exposure in Vietnam."  In February 2003, 
he reported to a PTSD nurse practitioner that he was injured 
in Vietnam, although there are no records of such injury in 
the claims folder.  In March 2003, he reported being in 
Vietnam and "seeing a guy up in the trees...that he almost 
killed and he realized he had enough and was ready to go 
home."  A March 2003 VA examiner diagnosed PTSD because 
"self-report symptom measures are consistent with a 
diagnosis of Post-traumatic Stress Disorder."  The examiner 
related the diagnosis to the Veteran's reported history, 
which included being "assigned to provide ground 
surveillance for 2 weeks with a team of 3 people in a combat 
area" and being "bombarded by incoming fire, rockets, and 
mortars," along with "witnessing the death of U.S. 
Servicemen and being responsible for the death of enemy 
military."  Since then, he has sought counseling through 
PTSD therapy groups.

The question as it relates to this claim, therefore, becomes 
whether the Veteran's stressors are verified in-service 
stressors to support the suggested possible PTSD diagnosis 
for service connection, especially considering that the basis 
for the VA examiner's diagnosis was the Veteran's self-
reported symptoms.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The Veteran 's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  Just because a physician or other 
health professional accepted the Veteran's description of his 
experiences as credible and diagnosed him as suffering from 
PTSD does not mean the Board is required to grant service 
connection for PTSD. Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept a Veteran's 
uncorroborated account of his active service experiences. 
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 
1 Vet. App. 190, 192 (1991).

In this case, the service personnel records reflect that the 
Veteran served in the Republic of Vietnam from February 1970 
to January 1971.  His DD Form 214 confirms his receipt of 
several medals for his service, none of which are combat 
related (NDSM, VSM, ARCOM, VCM with 60 Device, and M-14).  In 
April 2006, the Army Board for Correction of Military Records 
decided that the Veteran should not be awarded the Combat 
Infantryman Badge (CIB) because he was not an infantryman.  
His DD 214 reflects that his specialty was "grnd surv radar 
crwmn."  The Veteran was part of the 23rd Infantry Division, 
196th Light Infantry Brigade, ECHO Co. 3121, 3rd Battalion, 
and he reports that he provided information on the enemy in 
the area of operation.  See February 2003 statement.  His 
records confirm that he was a ground surveillance radar 
operator.  See September 2005 hearing transcript and service 
personnel records.  

A February 2003 clinical note suggests that the Veteran was 
injured during his Vietnam tour, but the service treatment 
records do not confirm the injury.  In March 2003, he 
reported to a VA physician that he was "assigned to provide 
ground surveillance for 2 weeks with a team of 3 people in a 
combat area" and that he was "bombarded by incoming fire, 
rockets, and mortars," along with "witnessing the death of 
U.S. Servicemen and being responsible for the death of enemy 
military."  A March 2003 follow-up clinical note shows that 
the Veteran then reported seeing a Vietnamese man in a tree 
that he "almost killed."  

The Veteran completed a PTSD questionnaire in April 2003, but 
did not provide specific information regarding stressors.  On 
a separate statement in support of claim submitted in April 
2003, he indicated that there had been combat related 
incidents and hostile fire.  No specific details were 
provided.  

In a June 2004 PTSD evaluation, the Veteran reported that he 
was wounded while in action, was involved in frequent attacks 
by enemy forces, forced kills of the enemy, witnessed many 
gruesome deaths, and was sickened by Vietnamese children 
wounded and killed.

In September 2004, the Veteran submitted service documents 
such as a Summary of Operations and Operational Report-
Lessons Learned from the 23rd Infantry Division.  These 
reports contain references to mortar attacks and incoming 
rounds at a landing zone, but do not mention the Veteran.  In 
an associated statement in support of claim, the Veteran 
indicated that he was present for many of the events noted in 
the service reports.  

In a September 2004 statement, the Veteran reports his 
stressors as including the death of his father during his 
tour in Vietnam, as well as having a job of tracking, finding 
and exposing enemy forces using radar.  He also described 
this as his duty at the June 2006 Board hearing.  See hearing 
transcript at page 3.

In May 2005, a fellow service member submitted a statement 
indicating that the company in which both he and the Veteran 
served was "under hostile fire/combat from the first day" 
they were in Vietnam.  He reported incoming rockets and 
mortar attacks and a feeling of constant fear.  He also 
indicated that they saw enemy bodies, as well as bodies of 
U.S. forces.  He particularly described a fellow U.S. service 
member, whose initials were W.A.W., being blown into pieces 
and that he and the Veteran attempted to collect his body 
parts for a body bag.

In June 2006, the Veteran was afforded a Board hearing.  At 
that time, he reported seeing fellow service members killed, 
including a good friend with the initials G.H., as well as 
W.A.W., as described in the May 2005 buddy statement  See 
hearing transcript at pages 4-5.  He also reported hostile 
fire, although without specificity.  Id. at pages 9-10.

The Veteran later submitted printouts from a web site 
reflecting that individuals on the Vietnam Veterans Memorial 
included a person with the initials W.A.W. who was a member 
of the 196th Light Infantry Brigade who died July 1970, and 
another person named G.W.H. who died in October 1969.  Those 
printouts do not contain any indication that the Veteran was 
present at the time those deaths occurred.  Both deaths were 
noted to have been due to "wounds, ground casualty other 
explosive device."  

The Board notes that the mere submission of the names of 
individuals who were killed in Vietnam is not sufficient to 
demonstrate that the Veteran himself was present at the time 
of such deaths.  The names of a persons killed in Vietnam are 
public information, easily accessed by anyone.  Although the 
two deceased individuals were reported as being in the same 
brigade as the Veteran, the Board takes judicial notice that 
a brigade may consist of thousands of men.  More specific 
corroboration that the Veteran was present at such deaths is 
required.  

Because the Veteran's service records do not confirm his 
accounts of combat related Vietnam experiences, the Board 
remanded this matter in September 2007 so that VA could 
attempt to corroborate his alleged stressors.  A December 
2007 response from Center for Unit Records Research (CURR), 
now the U. S. Army and Joint Services Records Research Center 
(JSRCC), confirms the Veteran's placement in Company E, 3rd 
Battalion, 21st Infantry.  CURR was unable to confirm the 
soldiers W.A.W. or G.H. as casualties in the Veteran's 
company, or anywhere in the 3rd Battalion, 21st Infantry, 
during the Veteran's time in Vietnam.  CURR did confirm that 
the Veteran's company did have a base location at "Landing 
Zone Center," which did receive three separate enemy mortar 
attacks on April 30, 1970, but that the attacks resulted in 
"no U.S. casualties."  Thus, the fatal events described by 
the Veteran were not corroborated.  

The Veteran reports several different types of stressors that 
he alleges occurred during his tour in Vietnam, none of which 
were able to be corroborated by the official records of CURR.  
The Veteran essentially has alleged near constant combat, 
which was unable to be corroborated, along with names of 
people killed in his presence, which cannot be corroborated.  
There is simply no basis upon which the Board can acknowledge 
the Veteran as a combat Veteran, and no corroboration of his 
claimed in-service stressors to support his diagnosis of PTSD 
that is related to Vietnam experiences.  The Board notes that 
the Veteran's accounts of stressors, standing alone, are 
insufficient, particularly in light of the variations in his 
accounts over time.  For example, he previously reported 
being wounded, but no longer makes that claim.  He has been 
inconsistent throughout the course of this appeal as to his 
Vietnam experiences.  Because 38 C.F.R. § 3.304(f) requires 
evidence of a verifiable in-service stressor before service 
connection for PTSD can be granted, and the record is devoid 
of such evidence, service connection for PTSD cannot be 
granted.  The claim must be denied.

The Board also notes that even if the evidence supported 
corroboration of the Veteran's claimed stressors, there is no 
competent medical evidence confirming a diagnosis of PTSD in 
accordance with the DSM-IV, which is required for service 
connection.  A review of the entire body of medical evidence 
leads to the conclusion that the preponderance of the 
evidence is against a finding that the Veteran has a current 
PTSD diagnosis.  Records from the Pine Belt Mental Health and 
Retardation Services Center dated in 1989 show that in 
January of that year, the Veteran was counseled relating to 
anger, depression, substance abuse and marital problems.  He 
was diagnosed with PTSD, but it was suggested that borderline 
personality disorder also be ruled out.  In April 1989, Pine 
Belt notes show the diagnosis to be major depression.  Later 
that year, the Veteran was evaluated at the Mississippi State 
Hospital and it was noted that he had no mental disorder, but 
did have personality disorder, not otherwise specified, with 
narcissistic and passive-aggressive features.  The examiner 
noted that the Veteran has a "history of personality 
problems but no history of psychotic illness."  It was not 
until 2003 that a VA examiner suggested that the Veteran has 
PTSD, but again, that was based upon reported stressors that 
are uncorroborated.  As such, that is not a valid PTSD 
diagnosis in accordance with DSM-IV.  The Board further notes 
that the report of a VA PTSD examination conducted in 
December 2008 reflects that the only diagnosis was 
personality disorder not otherwise specified with 
narcissistic and passive aggressive features.  It was noted 
that the Veteran's completion of the Trauma Symptom Inventory 
was found to be invalid due to inconsistency and could not be 
interpreted.  It was further noted that the Veteran 
terminated the psychiatric examination before it was 
completed.  No Axis I diagnosis was offered.  

Thus, the preponderance of the evidence suggests that the 
Veteran has a personality disorder, rather than a supported 
diagnosis of PTSD.  The Board notes that personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation. See 38 C.F.R. § 3.303(c).  Because 
there is no confirmed PTSD diagnosis, as defined by VA 
regulation, the claim for service connection for PTSD must be 
denied.


Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, October 2004 and October 2007 letters to the Veteran 
satisfy the requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); and Dingess.  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
Veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008).  Here, the Veteran's 
statements, his service medical and personnel records, and VA 
treatment records have been associated with the claims 
folder.  The Veteran requested both RO and Board hearings, 
and the transcripts are of record.  The Veteran was also 
afforded a VA examination in December 2008.  He, however, 
chose to terminate the examination when the examiner refused 
to allow him to record the interview.  In the report, it was 
noted that he completed a trauma symptom inventory, but it 
was found to be invalid with inconsistent responses.  The 
only diagnosis was personality disorder not otherwise 
specified with narcissistic and passive aggressive features.  
The examiner's report is, therefore, of no support to the 
claim.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran.  A 
remand for further development of this claim would serve no 
useful purpose.  VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


